PER CURIAM.
Defendant appeals the denial of exception to an arbitrators’ award contending the arbitrators were guilty of misconduct in refusing defendant’s request for postponement of the hearing. ORS 33.320(3). The defendant’s request for postponement was based on the fact that a key witness for defendant was unable to attend the hearing. A deposition of that witness was admitted at the arbitration hearing. Counsel for defendant stated the witness, if called, would offer no new or additional testimony than that contained in the deposition. Based on the information presented to the arbitration panel in conjunction with the request for postponement and the statement’s of defendant’s counsel, we conclude, as did the trial court, that the arbitrators were not guilty of misconduct in denying defendant’s request.
Affirmed.